Citation Nr: 1013781	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of a bilateral foot injury (now claimed as 
residuals of a right foot crush injury).

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
skin disorder (now claimed as a body rash).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967; 
he also had verified active duty for training (ACDUTRA) from 
July 1961 to December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in 
August 2009; a letter notifying the Veteran of the date and 
time of this hearing was sent to his last known address on 
July 8, 2009.  The Veteran did not attend his Travel Board 
hearing.  In December 2009, the Veteran notified the VA that 
he did not receive the July 2009 notice of the August 2009 
hearing.  He indicated that if he had received such notice he 
would have appeared for such hearing; the Veteran then 
requested a new Travel Board hearing.  

In April 2010, the Board granted the Veteran's motion for a 
new hearing on the basis that good cause was shown as to his 
failure to appear for the August 2009 hearing.  See 38 C.F.R. 
§ 20.702(d) (2009).  In light of the Board's decision 
regarding his motion, this matter should be REMANDED to 
schedule the Veteran for a Travel Board hearing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Appropriate notification should 
be given to the Veteran and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


